333 S.W.3d 538 (2011)
Krista E. HOSTETTER, Plaintiff/Appellant,
v.
CITY OF HERMANN, Missouri, Marilyn Fricke, John D. Neff, Steve Mueller, Frank Tennant, Elwood Wesselschmidt, Duane Kraettli, John Penning, Norbert Brueggen, Bud Witzel, James Schulte, and Gladys Schulte, Defendants/Respondents.
No. ED 94631.
Missouri Court of Appeals, Eastern District, Division Five.
March 15, 2011.
*539 Daniel J. Briegel, Union, MO, for appellant.
David P. Politte, Washington, MO, Mary E. Weston, Hermann, MO, for respondents.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Plaintiff, Krista E. Hostetter, appeals from the grant of defendants' motion for summary judgment on her action alleging her personal property was wrongfully destroyed. An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).